 

Exhibit 10.8

 

EXECUTION COPY

  

 

 

 



 

LOUISIANA PUBLIC FACILITIES AUTHORITY

 

AND

 

IMTT-FINCO, LLC

 

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

 

 



Relating to

 

$85,000,000

Louisiana Public Facilities Authority

Gulf Opportunity Zone Revenue Bonds

(International-Matex Tank Terminals Project)

Series 2010

 



 

 

Dated as of May 1, 2015

 

The interest of the LOUISIANA PUBLIC FACILITIES AUTHORITY (the “Issuer”) in this
Amended and Restated Loan Agreement has been assigned (except for “Reserved
Rights” defined in this Amended and Restated Loan Agreement) pursuant to the
Amended and Restated Indenture of Trust dated as of the date hereof from the
Issuer to U.S. BANK NATIONAL ASSOCIATION, as trustee (the “Trustee”), and is
subject to the security interest of the Trustee thereunder.

 

 

 



 



 

 

 

  

AMENDED AND RESTATED LOAN AGREEMENT

 

TABLE OF CONTENTS

 

(This Table of Contents is not a part of the Amended and Restated Loan Agreement
and is only for convenience of reference.)

 

ARTICLE I DEFINITIONS 2       Section 1.01 Definitions. 2 Section 1.02 Uses of
Phrases. 3       ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES 4      
Section 2.01 Representations, Covenants and Warranties of the Issuer. 4 Section
2.02 Representations, Covenants and Warranties of the Company. 4 Section 2.03
Tax-Exempt Status of the Bonds. 5 Section 2.04 Notice of Determination of
Taxability. 5 Section 2.05 State Bond Commission Reporting Requirements. 5      
ARTICLE III ACQUISITION AND CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS 6
      Section 3.01 Agreement to Acquire, Construct, Improve and Equip the
Project. 6 Section 3.02 Agreement to Issue the Bonds; Application of Bond
Proceeds. 6 Section 3.03 Disbursements from the Project Fund. 6 Section 3.04
Furnishing Documents to the Trustee. 6 Section 3.05 Establishment of Completion
Date. 7 Section 3.06 Company Required to Pay in Event Project Fund Insufficient.
7 Section 3.07 Special Arbitrage Certifications. 8       ARTICLE IV LOAN
PROVISIONS; SUBSTITUTE CREDIT FACILITY 9       Section 4.01 Loan of Proceeds. 9
Section 4.02 Amounts Payable. 9 Section 4.03 Obligations of Company
Unconditional. 12 Section 4.04 Substitute Credit Facility. 13 Section 4.05
Substitute Confirming Letter of Credit. 13       ARTICLE V PREPAYMENT AND
REDEMPTION 14       Section 5.01 Prepayment and Redemption. 14       ARTICLE VI
SPECIAL COVENANTS 15       Section 6.01 No Warranty of Condition or Suitability
by Issuer. 15 Section 6.02 Access to the Project. 15 Section 6.03 Further
Assurances and Corrective Instruments. 15 Section 6.04 Issuer and Company
Representatives. 15 Section 6.05 Financing Statements. 15 Section 6.06 Covenant
to Provide Ongoing Disclosure. 16 Section 6.07 Notice of Control. 16

  

i

 

 

Section 6.08 Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period. 16 Section 6.09 Environmental Matters. 16       ARTICLE VII
ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; REDEMPTION 17       Section 7.01
Assignment, Selling and Leasing. 17 Section 7.02 Release and Indemnification
Covenants. 17 Section 7.03 Issuer to Grant Security Interest to Trustee. 18
Section 7.04 Indemnification of Trustee. 18       ARTICLE VIII DEFAULTS AND
REMEDIES 19       Section 8.01 Defaults Defined. 19 Section 8.02 Remedies on
Default. 20 Section 8.03 No Remedy Exclusive. 21 Section 8.04 Agreement to Pay
Attorneys’ Fees and Expenses. 21 Section 8.05 No Additional Waiver Implied by
One Waiver. 21       ARTICLE IX MISCELLANEOUS 22       Section 9.01 Term of
Agreement. 22 Section 9.02 Notices. 22 Section 9.03 Binding Effect. 22 Section
9.04 Severability. 23 Section 9.05 Amounts Remaining in Funds. 23 Section 9.06
Amendments, Changes and Modifications. 23 Section 9.07 Execution in
Counterparts. 23 Section 9.08 Applicable Law. 23 Section 9.09 Captions. 23

 

EXHIBIT A -  Project Description   EXHIBIT B -  Form of Requisition   EXHIBIT C
-  Certificate of Completion  

 

ii

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of ___________ 1, 2015 (this
“Agreement”), between the Louisiana Public Facilities Authority, a public trust
and public corporation of the State of Louisiana created and existing under the
Constitution and Laws of the State of Louisiana (the “Issuer”) and IMTT-FINCO,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the “Company”);

 

WITNESSETH:

 

WHEREAS, the Issuer is empowered pursuant to Chapter 2-A of Title 9 of the
Louisiana Revised Statutes of 1950, as amended (the “Act”) to issue its revenue
bonds for the purpose of industrial, manufacturing and other economic
development facilities and activities; and

 

WHEREAS, in furtherance of the public purpose for which the Issuer was created,
the Issuer, pursuant to that certain Indenture of Trust dated as of August 1,
2010 (the “Original Indenture”), by and between the Issuer and the Trustee, has
issued $85,000,000 in original aggregate principal amount of its Gulf
Opportunity Zone Revenue Bonds (International-Matex Tank Terminals Project)
Series 2010 (the “Bonds”), to finance the expansion of liquid logistics centers
located in St. Rose, Louisiana , and Geismar, Louisiana (the “Project”), each of
which is owned or leased by an affiliate of the Company; and has loaned the
proceeds of the sale of the Bonds to the Company pursuant to that certain Loan
Agreement dated as of August 1, 2010 (the “Original Agreement”), by and between
the Issuer and the Company; and

 

WHEREAS, the Company has requested that the Issuer and the Trustee amend and
restate the Original Indenture and the Original Agreement for the purpose of
allowing for a bank rate mode and making certain related changes; and

 

WHEREAS, Section 12.02 of the Original Indenture and Section 9.06 of the
Original Agreement provide that, with the prior written consent of the Owners of
a majority in aggregate principal amount of the Outstanding Bonds, the Issuer
and the Trustee may, under certain conditions, consent to any modification of
the Original Agreement required to enter into an indenture supplemental to the
Original Indenture; and

 

WHEREAS, a copy of the written consent of the Company, as Owner of all of the
Outstanding Bonds, is attached to the Indenture as Exhibit D; and

 

WHEREAS, pursuant to this Agreement, the Company has agreed to pay the Issuer
amounts sufficient for the payment of the principal of and interest on the
Bonds, certain other payments thereunder; and

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH:

 

 

 

  

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions.

 

All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the hereinafter defined Indenture. In addition, the
following words and phrases shall have the following meanings:

 

“Administrative Agent” means Suntrust Bank, or its permitted assigns and
successors, as Administrative Agent under the Revolving Credit Agreement.

 

“Confirming Bank” means the provider of a Confirming Letter of Credit or a
Substitute Confirming Letter of Credit.

 

“Confirming Letter of Credit” means a letter of credit issued by a Confirming
Bank to the Trustee relating to the Bonds, including any Substitute Confirming
Letter of Credit provided by the Company in accordance with Section 4.05 of the
Agreement.

 

“Cost” with respect to the Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act.

 

“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.

 

“Indenture” means the Amended and Restated Indenture of Trust dated as of even
date hereof between the Issuer and the Trustee, pursuant to which the Bonds are
authorized to be reissued, and any amendments and supplements thereto.

 

“Issuance Costs” means all costs that are treated as costs of issuing or
carrying the Bonds under existing Treasury Department regulations and rulings,
including, but not limited to, (a) commitment and origination fees payable to
the Bondholders; (b) counsel fees (including bond counsel, Issuer’s counsel,
Bondholder’s counsel, Administrative Agent’s counsel and Company counsel, as
well as any other specialized counsel fees incurred in connection with the
issuance of the Bonds); (c) financial advisory fees incurred in connection with
the issuance of the Bonds; (d) Trustee fees incurred in connection with the
issuance of the Bonds; (e) paying agent and certifying and authenticating agent
fees related to issuance of the Bonds; (f) accountant fees related to the
issuance of the Bonds; (g) printing costs of the Bonds; (h) publication costs
associated with the financing proceedings; and (i) costs of engineering and
feasibility studies necessary to the reissuance of the Bonds.

 

“Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.

 

“Project” means the facilities described in Exhibit A hereto.

 

2

 

  

“Qualified Project Costs” means Costs and expenses of the Project which
constitute land costs or costs for property of a character subject to the
allowance for depreciation excluding specifically working capital and inventory
costs, provided, however, that (i) costs or expenses paid (a) prior to the date
of Hurricane Katrina, or (b) on or after December 31, 2009, and more than sixty
(60) days prior to the adoption by the Issuer of its resolution on May 11, 2010,
declaring its intent to reimburse Project expenditures with Bond proceeds, shall
not be deemed to be Qualified Project Costs; (ii) Issuance Costs shall not be
deemed to be Qualified Project Costs; (iii) interest during the Construction
Period shall be allocated between Qualified Project Costs and other Costs and
expenses to be paid from the proceeds of the Bonds; (iv) interest following the
Construction Period shall not constitute a Qualified Project Cost; (v) letter of
credit fees and municipal bond insurance premiums which represent a transfer of
credit risk shall be allocated between Qualified Project Costs and other costs
and expenses to be paid from the proceeds of the Bonds; and (vi) letter of
credit fees and municipal bond insurance premiums which do not represent a
transfer of credit risk shall not constitute Qualified Project Costs.

 

“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit B and satisfactorily completed as contemplated by said form.

 

“Reserved Rights” means amounts payable to the Issuer under Sections 4.02(b),
6.09, 7.02 and 8.04 hereof.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of May 21,
2015, by and among ITT Holdings LLC, an affiliate of the Company, as US borrower
thereunder, IMTT-Quebec Inc. and IMTT-NTL, Ltd. as Canadian borrowers
thereunder, the lenders party thereto and the Administrative Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“State” means the State of Louisiana.

 

“Substitute Confirming Letter of Credit” means a letter of credit, line of
credit, insurance policy or other credit facility securing the payment of the
principal and Purchase Price of, redemption premium (if any) and interest on the
Bonds, delivered to the Trustee in accordance with Section 4.05 hereof.

 

“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.

 

Section 1.02 Uses of Phrases.

 

Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number, and the
word “person” shall include corporations and associations, including public
bodies, as well as persons. Any percentage of Bonds, specified herein for any
purpose, is to be figured on the unpaid principal amount thereof then
Outstanding. All references herein to specific Sections of the Code refer to
such Sections of the Code and all successor or replacement provisions thereto.

 

3

 

  

ARTICLE II



REPRESENTATIONS, COVENANTS AND WARRANTIES

 

Section 2.01    Representations, Covenants and Warranties of the Issuer.

 

The Issuer represents, covenants and warrants that:

 

(a) The Issuer is a public trust and public corporation of the State of
Louisiana. Under the provisions of the Act, the Issuer is authorized to enter
into the transactions contemplated by this Agreement and the Indenture and to
carry out its obligations hereunder and thereunder. The Issuer has been duly
authorized to execute and deliver this Agreement and the Indenture.

 

(b) The Issuer covenants that it will not pledge the amounts derived from this
Agreement other than as contemplated by the Indenture.

 

Section 2.02    Representations, Covenants and Warranties of the Company.

 

The Company represents, covenants and warrants that:

 

(a) The Company is a limited liability company duly organized and validly
existing under the laws of the State of Delaware. The Company is not in
violation of any provision of its Articles of Incorporation, has the power to
enter into this Agreement, and has duly authorized the execution and delivery of
this Agreement, and is qualified to do business and is in good standing under
the laws of the State of Louisiana.

 

(b) The Company agrees that during the Term of Agreement it will maintain its
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets and will not consolidate with or merge into another legal entity or
permit one or more other legal entities to consolidate with or merge into it,
without (i) the prior written consent of the Credit Provider (during any Credit
Facility Period), the Administrative Agent (during any Bank Rate Period) or the
Trustee (during any Interest Period that is not a Credit Facility Period or a
Bank Rate Period) and (ii) an opinion of Bond Counsel to the effect that such
action, in and of itself, will not adversely affect the excludability of
interest on the Bonds from gross income for federal income tax purposes.

 

(c) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby and thereby, nor the fulfillment of or
compliance with the terms and conditions hereof or thereof conflicts with or
results in a breach of the terms, conditions, or provisions of any agreement or
instrument to which the Company is now a party or by which the Company is bound,
or constitutes a default under any of the foregoing, or results in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of the
property or assets of the Company under the terms of any such instrument
or agreement.

 

4

 

  

(d) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Company or any of its officers, nor to the
best knowledge of the Company is there any basis therefor, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or which would adversely affect, in
any way, the validity or enforceability of the Bonds, this Agreement, or any
agreement or instrument to which the Company is a party, used or contemplated
for use in the consummation of the transactions contemplated hereby.

 

(e) The Project is of the type authorized and permitted by the Act, and its
estimated Cost is not less than $85,000,000.

 

(f) The proceeds from the sale of the Bonds will be used only for payment of
Costs of the Project.

 

(g) The Company will use due diligence to cause the Project to be operated in
accordance with the laws, rulings, regulations and ordinances of the State and
the departments, agencies and political subdivisions thereof. The Company has
obtained or will obtain all requisite approvals of the State and of other
federal, state, regional and local governmental bodies for the acquisition,
construction, improving and equipping of the Project.

 

(h) The Company will fully and faithfully perform all the duties and obligations
which the Issuer has covenanted and agreed in the Indenture to cause the Company
to perform and any duties and obligations which the Company is required in the
Indenture to perform. The foregoing shall not apply to any duty or undertaking
of the Issuer which by its nature cannot be delegated or assigned.

 

Section 2.03    Tax-Exempt Status of the Bonds.

 

The Company hereby represents, warrants and agrees that the Tax Regulatory
Agreement executed and delivered by the Company concurrently with the reissuance
and delivery of the Bonds is true, accurate and complete in all material
respects as of the date on which executed and delivered.

 

Section 2.04    Notice of Determination of Taxability.

 

Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Issuer, the
Administrative Agent and the Trustee.

 

Section 2.05    State Bond Commission Reporting Requirements.

 

The Company hereby covenants and agrees that it shall furnish to the Issuer and
Bond Counsel such information as is necessary to satisfy the reporting
requirements of L.S.A. R.S. 39:1405.4, as amended from time to time. This
information shall be delivered to the Issuer and Bond Counsel not less than five
(5) Business Days prior to the date such information is required to be reported
to the Louisiana State Bond Commission.

 

5

 

  

ARTICLE III



ACQUISITION AND CONSTRUCTION
OF THE PROJECT;
ISSUANCE OF THE BONDS

 

Section 3.01    Agreement to Acquire, Construct, Improve and Equip the Project.

 

The Company agrees to make or cause to be made all contracts and do or cause to
be done all things necessary for the acquisition, construction, improving, and
equipping of the Project. The Company further agrees that it will, or will cause
a related entity to, acquire, construct, improve, and equip the Project with all
reasonable dispatch and use its best efforts to cause acquisition, construction,
improving, equipping, and occupancy of the Project to be completed by August 25,
2013, or as soon thereafter as may be practicable, delays caused by force
majeure as defined in Section 8.01 hereof only excepted; but if for any reason
such acquisition, construction, improving and equipping is not completed by said
date there shall be no resulting liability on the part of the Company and no
diminution in or postponement of the payments required in Section 4.02 hereof to
be paid by the Company.

 

Section 3.02    Agreement to Issue the Bonds; Application of Bond Proceeds.

 

In order to provide funds for the payment of the Cost of the Project, the
Issuer, concurrently with the execution of this Agreement, will issue, sell, and
deliver the Bonds and deposit the net proceeds thereof with the Trustee in the
Project Fund.

 

Section 3.03    Disbursements from the Project Fund.

 

The Issuer has, in the Indenture, authorized and directed the Trustee to make
disbursements from the Project Fund to pay the Costs of the Project, or to
reimburse the Company for any Cost of the Project paid by the Company. Except
with respect to payment of Issuance Costs on the date of issuance of the Bonds,
the Trustee shall not make any disbursement from the Project Fund until the
Company shall have provided the Trustee with a Requisition.

 

Section 3.04    Furnishing Documents to the Trustee.

 

The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.

 

6

 

 

Section 3.05    Establishment of Completion Date.

 

(a) The Completion Date shall be evidenced to the Issuer and the Trustee by a
certificate signed by a Company Representative, as attached as Exhibit C hereto
stating that, except for amounts retained by the Trustee at the Company’s
direction to pay any Cost of the Project not then due and payable, (i)
construction of the Project has been completed and all costs of labor, services,
materials and supplies used in such construction have been paid, (ii) all
equipment for the Project has been installed, such equipment so installed is
suitable and sufficient for the operation of the Project, and all costs and
expenses incurred in the acquisition and installation of such equipment have
been paid, and (iii) all other facilities necessary in connection with the
Project have been acquired, constructed, improved, and equipped and all costs
and expenses incurred in connection therewith have been paid. Notwithstanding
the foregoing, such certificate shall state that it is given without prejudice
to any rights against third parties which exist at the date of such certificate
or which may subsequently come into being. Forthwith upon completion of the
acquisition, construction, improving, and equipping of the Project, the Company
agrees to cause such certificate to be furnished to the Issuer and the Trustee.
Upon receipt of such certificate, the Trustee shall retain in the Project Fund a
sum equal to the amounts necessary for payment of the Costs of the Project not
then due and payable according to such certificate. If any such amounts so
retained are not subsequently used, prior to any transfer of said amounts to the
Bond Fund as provided below, the Trustee shall give notice to the Company of the
failure to apply said funds for payment of the Costs of the Project. Any amount
not to be retained in the Project Fund for payment of the Costs of the Project,
and all amounts so retained but not subsequently used, shall be transferred by
the Trustee into the Bond Fund.

 

(b) If at least ninety-five percent (95%) of the Net Proceeds of the Bonds have
not been used to pay Qualified Project Costs, any amount (exclusive of amounts
retained by the Trustee in the Project Fund for payment of Costs of the Project
not then due and payable) remaining in the Project Fund shall be transferred by
the Trustee into the Bond Fund and used by the Trustee (i) to redeem, or to
cause the redemption of, Bonds on the earliest redemption date permitted by the
Indenture without a premium, or (ii) for any other purpose, provided that the
Trustee is furnished with an opinion of Bond Counsel to the effect that such use
is lawful under the Act and will not require that interest on the Bonds be
included in gross income for federal income tax purposes. Until used for one or
more of the foregoing purposes, such segregated amount may be invested as
permitted by the Indenture provided that prior to any such investment the
Trustee is provided with an opinion of Bond Counsel to the effect that such
investment will not require that interest on the Bonds be included in gross
income for federal income tax purposes.

 

Section 3.06    Company Required to Pay in Event Project Fund Insufficient.

 

In the event the moneys in the Project Fund available for payment of the Costs
of the Project should not be sufficient to pay the Costs of the Project in full,
the Company agrees to complete the Project or cause the Project to be completed
and to pay that portion of the Costs of the Project in excess of the moneys
available therefor in the Project Fund. The Issuer does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the Project will be sufficient to pay all
of the Costs of the Project. The Company agrees that if after exhaustion of the
moneys in the Project Fund, the Company should pay any portion of the Costs of
the Project pursuant to the provisions of this Section, the Company shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee or the
Owners of any of the Bonds, nor shall the Company be entitled to any diminution
of the amounts payable under Section 4.02 hereof.

 

7

 

  

Section 3.07    Special Arbitrage Certifications.

 

The Company and the Issuer covenant not to cause or direct any moneys on deposit
in any fund or account to be used in a manner which would cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code,
and the Company certifies and covenants to and for the benefit of the Issuer and
the Owners of the Bonds that so long as there are any Bonds Outstanding, moneys
on deposit in any fund or account in connection with the Bonds, whether such
moneys were derived from the proceeds of the sale of the Bonds or from any other
sources, will not be used in a manner which will cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code.

 

8

 

  

ARTICLE IV

 
LOAN PROVISIONS; SUBSTITUTE
CREDIT FACILITY

 

Section 4.01    Loan of Proceeds.

 

The Issuer agrees, upon the terms and conditions contained in this Agreement and
the Indenture, to lend to the Company the proceeds received by the Issuer from
the sale of the Bonds. Such proceeds shall be disbursed to or on behalf of the
Company as provided in Section 3.03 hereof.

 

Section 4.02    Amounts Payable.

 

(a) The Company hereby covenants and agrees to repay the loan, as follows: on or
before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal or Purchase Price is required
to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture; provided, however, that the obligation of the Company to make any
payment hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by a Credit Provider (if any) to the Trustee under a
Credit Facility (if any) or by the Confirming Bank (if any) under the Confirming
Letter of Credit (if any). While the Bonds bear interest at a Bank Rate, each of
the Company and ITT Holdings LLC agrees to pay (or cause to pay) the Purchase
Price on the Bonds when due pursuant to Sections 4.01 and 4.02 of the Indenture.

 

It is understood and agreed that all payments payable by or on behalf of the
Company under subsection (a) of this Section 4.02 are assigned by the Issuer to
the Trustee for the benefit of the Owners of the Bonds. Each of the Company and
ITT Holdings LLC assents to such assignment. The Issuer hereby directs the
Company and ITT Holdings LLC and the Company and ITT Holdings LLC hereby agree,
to pay to the Trustee at the Principal Office of the Trustee all payments
payable by or on behalf of the Company and/or ITT Holdings LLC pursuant to this
subsection.

 



9

 

 

(b)Each of the Company and ITT Holdings LLC agrees that it will also pay:

 

(i)All of the Issuer’s reasonable actual out-of-pocket expenses and costs of
issuance in connection with the Bonds and an annual administrative payment
payable directly to the Issuer on June 1 of each year in an annual amount equal
to 1/10th of 1% of the principal amount of all Bonds Outstanding on January 2 of
each year. The administrative payments shall be used for purposes of paying
administrative and related costs of the Issuer, but shall not include Trustee
fees incurred by the Issuer, and the Issuer agrees that it will notify the
Company in writing prior to March 20th of each calendar year hereafter if it
shall not waive such administrative payments for such year and, if these fees
are not waived, such written notice shall advise the Company of the amount that
is to be paid (not to exceed 1/10 of 1% per annum) the date on which the payment
is due, and where such payment is to be remitted. In the event the Company
should fail to pay such administrative expenses then due, the payment shall
continue as an obligation of the Company until the amount shall have been fully
paid, and the company agrees to pay the same with interest thereon (to the
extent legally enforceable) at a rate per annum equal to the interest rate in
effect from time to time on the Bonds, until paid; and

 

(ii)the reasonable fees and expenses of such accountants, consultants, attorneys
and other experts as may be engaged by the Issuer, the Administrative Agent or
the Trustee to prepare such audits, financial statements or opinions or provide
such other services as are reasonably required under this Agreement, the
Indenture or the Tax Regulatory Agreement; and

 

(iii)all taxes and assessments of any type or character charged to the Issuer,
the Administrative Agent or to the Trustee affecting the amount available to the
Issuer, the Administrative Agent or the Trustee from payments to be received
hereunder or in any way arising due to the transactions contemplated hereby
(including taxes and assessments assessed or levied by any public agency or
governmental authority of whatever character having power to levy taxes or
assessments) but excluding any taxes based upon the capital and/or income of the
Trustee, the Administrative Agent or any other person other than the Company;
provided, however, that the Company shall have the right to protest any such
taxes or assessments assessed or levied upon them and that the Company shall
have the right to withhold payment of any such taxes or assessments pending
disposition of any such protest or contest unless such withholding, protest or
contest would materially adversely affect the rights or interests of the Issuer,
the Administrative Agent or the Trustee.

 

The forgoing payments shall be billed to the Company and/or ITT Holdings LLC by
the Issuer, the Administrative Agent or the Trustee from time to time, together
with (x) a statement executed by a duly authorized officer or agent of the
Issuer, the Administrative Agent or the Trustee, as the case may be, certifying
that the amount billed has been incurred or paid by the Issuer, the
Administrative Agent or the Trustee for one or more of the above items, and (y)
a copy of the invoice or statement for the amount so incurred or paid. Amounts
so billed shall be paid by the Company and ITT Holdings LLC within thirty (30)
days after receipt of the bill by the Company or ITT Holdings LLC unless, in the
case of expenditures described under clause (iii) above, the Company or ITT
Holdings LLC is contesting such amounts in good faith.

 

(c) The Company and ITT Holdings LLC will also pay the reasonable fees and
expenses of the Trustee under the Indenture and all other amounts which may be
payable to the Trustee under Section 10.02 of the Indenture, such amounts to be
paid directly to the Trustee for the Trustee’s own account as and when such
amounts become due and payable.

 

10

 

  

(d) Each of the Company and ITT Holdings LLC covenants, for the benefit of the
Owners of the Bonds, to pay or cause to be paid, to the Trustee, such amounts as
shall be necessary to enable the Trustee to pay the Purchase Price of Bonds
delivered to it for purchase, all as more particularly described in Sections
4.01 and 4.02 of the Indenture; provided, however, that the obligation of the
Company and ITT Holdings LLC to make any such payment under this Section 4.02(d)
shall be reduced by the amount of moneys available for such payment described in
Section 4.03(a) of the Indenture; and provided, further, that the obligation of
the Company and ITT Holdings LLC to make any payment under this subsection (d)
shall be deemed to be satisfied and discharged to the extent of the
corresponding payment made by a Credit Provider (if any) under a Credit Facility
(if any) or by the Confirming Bank (if any) under the Confirming Letter of
Credit (if any).

 

(e) The Company shall promptly notify the Owners and any Prior Owners of any
Determination of Taxability. Each of the Company and ITT Holdings LLC covenants,
for the benefit of the Owners of the Bonds, to pay or cause to be paid to the
Trustee when due any other amounts payable under the Bonds, including, but not
limited to the following while the Bonds bear interest at a Bank Rate:

 

(i)          In the event of a Determination of Taxability (as defined in the
Indenture), and upon demand of the Owner or any prior Owner, the Company and ITT
Holdings LLC shall pay or cause to be paid to the Trustee such additional amount
as shall be necessary to provide that interest on the Bonds shall have been
payable at the Taxable Adjusted LIBOR Rate (as defined in the Indenture) from
the Date of Taxability (as defined in the Indenture). The Company shall promptly
notify the Owners and any Prior Owners of any Determination of Taxability.

 

(ii)        Upon a Determination of Non De Minimis Exception Status (as defined
in the Indenture), and upon demand of the Owner or any prior Owner, the Company
shall pay or cause to be paid to the Trustee such additional amounts as shall be
necessary to provide that interest on the Bonds shall have been payable at the
Adjusted Non De Minimis Exception Status (as defined in the Indenture).

 

(iii)       Upon a Determination of Taxability or a Determination of Non de
Minimis Exception Status, the Company and ITT Holdings LLC shall also pay or
cause to be paid to the Trustee upon demand of such Owner or prior Owner any
taxes, interest, penalties or other charges assessed against or payable by such
Owner or prior Owner and attributable to such Determination of Taxability or a
determination of Non De Minimis Exception Status and all reasonable
administrative, out of pocket and other expenses incurred by such Owner or prior
Owner which are attributable to such event, including, without limitation, the
costs incurred by such Owner or prior Owner to amend any of its tax returns,
notwithstanding the repayment of the entire principal amount of the Bonds or any
transfer or assignment of the Bonds.

 

11

 

  

(iv)        If there is any Change in Law (as defined in the Revolving Credit
Agreement) that increases the cost to the Bank holding the Bonds, then the
Company and ITT Holdings LLC shall pay or cause to be paid to the Trustee such
additional costs incurred or reduction suffered in accordance with Section 4.11
of the Revolving Credit Agreement, which section is incorporated herein by
reference.

 

(v)          Reserved.

 

(vi)        The Company and ITT Holdings LLC will pay or cause to be paid to the
Trustee on demand all amounts required under the Bonds to be paid during any
contest of a Determination of Taxability.

 

(vii)        The obligations of the Company and ITT Holdings LLC contained in
this subparagraph (e) shall survive the termination of this Agreement and the
payment in full of the Bonds.

 

(f) In the event the Company or ITT Holdings LLC should fail to make any of the
payments required in this Section 4.02, the item or installment so in default
shall continue as an obligation of the Company or ITT Holdings LLC as
applicable, until the amount in default shall have been fully paid, and each of
the Company and ITT Holdings LLC agrees to pay the same with interest thereon,
to the extent permitted by law, from the date when such payment was due, at the
rate of interest equal to the Default Rate.

 

Section 4.03    Obligations of Company Unconditional.

 

The obligations of the Company and ITT Holdings LLC to make the payments
required in Section 4.02 and to perform and observe the other agreements
contained herein shall be absolute and unconditional and shall not be subject to
any defense or any right of setoff, counterclaim or recoupment arising out of
any breach by the Issuer, the Administrative Agent, the Owner or the Trustee of
any obligation to the Company or ITT Holdings LLC, whether hereunder or
otherwise, or out of any indebtedness or liability at any time owing to the
Company or ITT Holdings LLC by the Issuer, the Administrative Agent, the Owner
or the Trustee, and, until such time as the principal of, premium, if any, and
interest on the Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Indenture, the Company and
ITT Holdings LLC (i) will not suspend or discontinue any payments provided for
in Section 4.02 hereof, (ii) will perform and observe all other agreements
contained in this Agreement and (iii) except as otherwise provided herein, will
not terminate the Term of Agreement for any cause, including, without limiting
the generality of the foregoing, failure of the Company to complete the
acquisition, construction, improving and equipping of the Project, the
occurrence of any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, destruction of or damage to
the Project, the taking by eminent domain of title to or temporary use of any or
all of the Project, commercial frustration of purpose, any change in the tax or
other laws of the United States of America or of the State or any political
subdivision of either thereof or any failure of the Issuer, the Administrative
Agent, the Owner or the Trustee to perform and observe any agreement, whether
express or implied, or any duty, liability or obligation arising out of or
connected with this Agreement. Nothing contained in this Section shall be
construed to release the Issuer from the performance of any of the agreements on
its part herein contained, and in the event the Issuer or the Trustee should
fail to perform any such agreement on its part, the Company may institute such
action against the Issuer or the Trustee as the Company may deem necessary to
compel performance so long as such action does not abrogate the obligations of
the Company or ITT Holdings LLC contained in the first sentence of this Section.

 

12

 

  

Section 4.04    Substitute Credit Facility.

 

Subject to the conditions set forth in this Section 4.04, the Company may
provide for the delivery to the Trustee of a Substitute Credit Facility. The
Company shall furnish written notice to the Trustee, not less than twenty days
prior to the Mandatory Purchase Date, (a) notifying the Trustee that the Company
is exercising its option to provide for the delivery of a Substitute Credit
Facility to the Trustee, (b) setting forth the Mandatory Purchase Date in
connection with the delivery of such Substitute Credit Facility, which shall in
any event be an Interest Payment Date that is not less than two Business Days
prior to the expiration date of the Credit Facility then in effect with respect
to the Bonds, and (c) instructing the Trustee to furnish notice to the
Bondholders regarding the Mandatory Purchase Date at least fifteen days prior to
the Mandatory Purchase Date, as more fully described in Section 4.01(b) of the
Indenture and Exhibit B thereto. Any Substitute Credit Facility shall be
delivered to the Trustee prior to such Mandatory Purchase Date and shall be
effective on and after such Mandatory Purchase Date. On or before the date of
such delivery of a Substitute Credit Facility to the Trustee, the Company shall
furnish to the Trustee (a) a written opinion of Bond Counsel stating that the
delivery of such Substitute Credit Facility will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Credit Provider
to the effect that the Substitute Credit Facility is a legal, valid, binding and
enforceable obligation of the Substitute Credit Provider in accordance with its
terms.

 

Section 4.05    Substitute Confirming Letter of Credit.

 

Subject to the conditions set forth in this Section 4.05, the Company may
provide for the delivery to the Trustee of a Substitute Confirming Letter of
Credit. The Company shall furnish written notice to the Trustee, not less than
twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee that
the Company is exercising its option to provide for the delivery of a Substitute
Confirming Letter of Credit to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Confirming
Letter of Credit, which shall in any event be an Interest Payment Date that is
not less than two Business Days prior to the expiration date of the Confirming
Letter of Credit then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(b) of the Indenture and Exhibit B thereto.
Any Substitute Confirming Letter of Credit shall be delivered to the Trustee
prior to such Mandatory Purchase Date and shall be effective on and after such
Mandatory Purchase Date. On or before the date of such delivery of a Substitute
Confirming Letter of Credit to the Trustee, the Company shall furnish to the
Trustee (a) a written opinion of Bond Counsel stating that the delivery of such
Substitute Confirming Letter of Credit will not adversely affect the exclusion
from gross income of interest on the Bonds for federal income tax purposes; and
(b) a written opinion of counsel to the Substitute Confirming Letter of Credit
Provider to the effect that the Substitute Confirming Letter of Credit is a
legal, valid, binding and enforceable obligation of the Substitute Confirming
Letter of Credit Provider in accordance with its terms.

 

13

 

  

ARTICLE V

PREPAYMENT AND REDEMPTION

 

Section 5.01    Prepayment and Redemption.

 

The Company and ITT Holdings LLC shall have the option to prepay its obligations
hereunder at the times and in the amounts as necessary to exercise its option to
cause the Bonds to be redeemed in whole or in part as set forth in the Indenture
and in the Bonds. Each of the Company and ITT Holdings LLC hereby agrees that it
shall prepay its obligations hereunder at the times and in the amounts as
necessary to accomplish the mandatory redemption of the Bonds as set forth in
the Indenture and in the Bonds. The Issuer, at the request of the Company, shall
forthwith take all steps (other than the payment of the money required for such
redemption) necessary under the applicable redemption provisions of the
Indenture to effect redemption of all or part of the Outstanding Bonds, as may
be specified by the Company or ITT Holdings LLC, on the date established for
such redemption.

 

14

 

 

ARTICLE VI



SPECIAL COVENANTS

 

Section 6.01    No Warranty of Condition or Suitability by Issuer.

 

THE ISSUER MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE PROJECT OR
THE CONDITION THEREOF, OR THAT THE PROJECT WILL BE SUITABLE FOR THE PURPOSES OR
NEEDS OF THE COMPANY. THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, THAT THE COMPANY WILL HAVE QUIET AND PEACEFUL POSSESSION OF THE
PROJECT. THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MERCHANTABILITY, CONDITION OR WORKMANSHIP OF ANY PART OF THE
PROJECT OR ITS SUITABILITY FOR THE COMPANY’S PURPOSES.

 

Section 6.02    Access to the Project.

 

The Company agrees that the Issuer, the Credit Provider (if any) and the Trustee
and their duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Project at all reasonable
times and on reasonable notice. The Issuer, the Credit Provider (if any) and the
Trustee and their duly authorized agents shall also be permitted, at all
reasonable times, to examine the books and records of the Company with respect
to the Project.

 

Section 6.03    Further Assurances and Corrective Instruments.

 

The Issuer and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement.

 

Section 6.04    Issuer and Company Representatives.

 

Whenever under the provisions of this Agreement the approval of the Issuer or
the Company is required or the Issuer or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Issuer by an Issuer Representative and for the Company by a Company
Representative. The Trustee shall be authorized to act on any such approval
or request.

 

Section 6.05    Financing Statements.

 

The Company agrees to execute and file or cause to be executed and filed any and
all financing statements or amendments thereof or continuation statements
necessary to perfect and continue the perfection of the security interests
granted in the Indenture. The Company shall pay all costs of filing such
instruments. If the Company fails to file such statements, then the Trustee
shall make such filings.

 

15

 

  

Section 6.06    Covenant to Provide Ongoing Disclosure.

 

The Company hereby covenants and agrees that, in the event the hereinafter
defined Rule becomes applicable to the Bonds, the Company shall enter into a
written undertaking for the benefit of the holders of the Bonds, as required by
Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12 under the
Securities Exchange Act of 1934, as amended (17 CFR Part 240, §240.15c2-12) (the
“Rule”); provided, however, that the Company shall not be obligated to enter
into such written undertaking if the Company shall furnish to the Trustee, prior
to the exercise of the Conversion Option, an opinion of Bond Counsel that,
notwithstanding such election by the Company, the Rule is not applicable to
the Bonds.

 

Section 6.07    Notice of Control.

 

The Company shall provide written notice to the Trustee and the Remarketing
Agent (if any) 30 days prior to the consummation of any transaction that would
result in the Company controlling the Credit Provider (if any) or the Confirming
Bank (if any) or being controlled by the Credit Provider (if any) or the
Confirming Bank (if any) within the meaning of Section 2(a)(9) of the Investment
Company Act of 1940.

 

Section 6.08    Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period.

 

The Company acknowledges that the Bonds shall initially be rated only while the
Interest Period for the Bonds is a Daily Period, a Two-Day Period or a Weekly
Period. Further, the Company acknowledges that in the event that it shall select
a Commercial Paper Period or Long Term Period as the Interest Period, it shall
be required to provide a Substitute Credit Facility or an amendment to the
Credit Facility in accordance with Section 2.08 of the Indenture. The Company
covenants that, in the event that it shall select a Commercial Paper Period or
Long Term Period, it shall amend or cause the amendment of, and supplement or
cause the supplementation of, this Agreement and the Indenture, respectively,
such that the Bonds shall continue to be rated as investment grade by Moody’s,
Fitch or S&P.

 

Section 6.09    Environmental Matters.

 

The Company shall be solely responsible for, and shall indemnify and hold
harmless the Issuer, the Owners and the Trustee from and against, any loss,
damage, costs, expense, or liability, directly or indirectly, arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Material on, under or about the
Project, including without limitation: (i) all foreseeable consequential
damages; (ii) the cost of any required or necessary repair, clean-up or
detoxification of the Project, and the preparation and implementation of any
closure, remedial, or other required plans; and (iii) all reasonable costs and
expenses incurred by the Issuer and the Trustee in connection with clauses (i)
and (ii), including but not limited to reasonable attorney’s fees. The Company
shall, at its expense, take all necessary remedial action(s) in response to the
presence of any Hazardous Material on, under or about the Project.

 

The said release and indemnification covenants of the Company shall apply
equally to the officers and employees of the Issuer and to its Board of
Directors.

 

16

 

 

ARTICLE VII

ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; REDEMPTION

 

Section 7.01    Assignment, Selling and Leasing.

 

The Project may be sold or leased, as a whole or in part, with the prior written
consent of the Credit Provider (during any Credit Facility Period), the
Administrative Agent (during any Bank Rate Period) or the Trustee (during any
period other than a Credit Facility Period or a Bank Rate Period); provided,
further, that no such sale or lease shall, in the opinion of Bond Counsel,
result in interest on any of the Bonds becoming includable in gross income for
federal income tax purposes, or shall otherwise violate any provisions of the
Act; provided further, however, that no such sale or lease shall relieve the
Company or ITT Holdings LLC of any of their respective obligations under this
Agreement unless such obligations shall have been legally and validly assumed by
the acquiring party.

 

Section 7.02    Release and Indemnification Covenants.

 

(a) The Company shall and hereby agrees to indemnify and save the Issuer and the
Trustee harmless against and from all expenses, damages and claims by or on
behalf of any person, firm, corporation or other legal entity arising from the
conduct or management of, or from any work or thing done on, the Project, or any
reason whatsoever in connection with the Project and/or the Bonds, including
without limitation, (i) any condition of the Project, (ii) any breach or default
on the part of the Company in the performance of any of its obligations under
this Agreement, (iii) any act or negligence of the Company or of any of its
agents, contractors, servants, employees or licensees or (iv) any act or
negligence of any assignee or lessee of the Company, or of any agents,
contractors, servants, employees or licensees of any assignee or lessee of the
Company. The Company shall indemnify and save the Issuer and the Trustee
harmless from any such claim arising as aforesaid, or in connection with any
action or proceeding brought thereon, and upon notice from the Issuer or the
Trustee, the Company shall defend them or either of them in any such action or
proceeding.

 

(b) Notwithstanding the fact that it is the intention of the parties hereto that
the Issuer shall not incur any pecuniary liability by reason of the terms of
this Agreement or the undertakings required of the Issuer hereunder, by reason
of the issuance of the Bonds, by reason of the execution of the Indenture or by
reason of the performance of any act requested of the Issuer by the Company,
including all claims, liabilities or losses arising in connection with the
violation of any statutes or regulation pertaining to the foregoing;
nevertheless, if the Issuer should incur any such pecuniary liability, then in
such event the Company shall indemnify and hold the Issuer harmless against all
claims, demands or causes of action whatsoever, by or on behalf of any person,
firm or corporation or other legal entity arising out of the same or out of any
offering statement or lack of offering statement in connection with the sale or
resale of the Bonds and all costs and expenses incurred in connection with any
such claim or in connection with any action or proceeding brought thereon, and
upon notice from the Issuer, the Company shall defend the Issuer in any such
action or proceeding. All references to the Issuer in this Section 7.02 shall be
deemed to include its trustees, directors, officers, employees, and agents.

 

17

 

  

(c) The provisions of this Section 7.02 shall survive the termination of this
Agreement and the redemption of the Bonds.

 

Section 7.03    Issuer to Grant Security Interest to Trustee.

 

The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer’s
right, title and interest in and to this Agreement, except for Reserved Rights.

 

Section 7.04    Indemnification of Trustee.

 

The Company shall and hereby agrees to indemnify the Trustee for, and hold the
Trustee harmless against, any loss, liability or expense (including the costs
and expenses of defending against any claim of liability) incurred without gross
negligence or willful misconduct by the Trustee and arising out of or in
connection with its acting as Trustee under the Indenture.

18

 

 

ARTICLE VIII

DEFAULTS AND REMEDIES

 

Section 8.01    Defaults Defined.

 

The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:

 

(a) Failure by the Company or ITT Holdings LLC, as applicable, to pay any amount
required to be paid under Section 4.02(a), (d) or (e) hereof.

 

(b) At any time other than a Credit Facility Period or a Bank Rate Period,
failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Section 8.01(a) hereof, for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Issuer or the Trustee, unless the Issuer and the Trustee
shall agree in writing to an extension of such time prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, the Issuer and the Trustee will not unreasonably
withhold their consent to an extension of such time if corrective action is
instituted by the Company within the applicable period and diligently pursued
until such failure is corrected.

 

(c) At any time other than a Credit Facility Period or a Bank Rate Period, the
dissolution or liquidation of the Company, except as authorized by Section 2.02
hereof, or the voluntary initiation by the Company of any proceeding under any
federal or state law relating to bankruptcy, insolvency, arrangement,
reorganization, readjustment of debt or any other form of debtor relief, or the
initiation against the Company of any such proceeding which shall remain
undismissed for sixty (60) days, or failure by the Company to promptly have
discharged any execution, garnishment or attachment of such consequence as would
impair the ability of the Company to carry on its operations at the Project, or
assignment by the Company for the benefit of creditors, or the entry by the
Company into an agreement of composition with its creditors or the failure
generally by the Company to pay its debts as they become due.

 

(d) The occurrence of a Default under the Indenture.

 

(e) At any time during any Credit Facility Period, the occurrence of any
“Default” or “Event of Default” under any Credit Agreement.

 

(f) At any time during any Bank Rate Period, the occurrence of an “Event of
Default” (as defined thereunder) under the Revolving Credit Agreement and the
receipt by the Trustee of written notice thereof from the Administrative Agent
(at the direction of the requisite lenders pursuant to the terms of the
Revolving Credit Agreement).

 

19

 

  

The provisions of subsection (b) of this Section are subject to the following
limitation: if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Article IV hereof), the Company shall not be deemed in
Default during the continuance of such inability. The term “force majeure” as
used herein shall mean, without limitation, the following: acts of God; strikes
or other industrial disturbances; acts of public enemies; orders or restraints
of any kind of the government of the United States of America or of the State or
of any of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company. The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.

 

Section 8.02    Remedies on Default.

 

Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Issuer with the written consent of the
Trustee, may take one or any combination of the following remedial steps:

 

(a) If the Trustee has declared the Bonds immediately due and payable pursuant
to Section 9.02 of the Indenture, by written notice to the Company, declare an
amount equal to all amounts then due and payable on the Bonds and hereunder,
whether by acceleration of maturity (as provided in the Indenture) or otherwise,
to be immediately due and payable as liquidated damages under this Agreement and
not as a penalty, whereupon the same shall become immediately due and payable;

 

(b) Have reasonable access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of the Company during regular business hours of the Company if reasonably
necessary in the opinion of the Trustee; or

 

(c) Take whatever action at law or in equity as may appear necessary or
desirable to collect the amounts then due and thereafter to become due, or to
enforce performance and observance of any obligation, agreement or covenant of
the Company under this Agreement.

 

Any amounts collected pursuant to action taken under this Section shall be paid
into the Bond Fund and applied in accordance with the provisions of the
Indenture.

 

20

 

 

Section 8.03    No Remedy Exclusive.

 

Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Issuer or the Trustee is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity. No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the Issuer or the Trustee to exercise any remedy reserved to it in this
Article, it shall not be necessary to give any notice, other than such notice as
may be required in this Article. Such rights and remedies as are given the
Issuer hereunder shall also extend to the Trustee, and the Trustee and the
Owners of the Bonds, subject to the provisions of the Indenture, shall be
entitled to the benefit of all covenants and agreements herein contained.

 

Section 8.04    Agreement to Pay Attorneys’ Fees and Expenses.

 

In the event the Company should default under any of the provisions of this
Agreement and the Issuer or the Trustee should employ attorneys or incur other
expenses for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will on demand therefor pay
to the Issuer and the Trustee the reasonable fee of such attorneys and such
other expenses so incurred by the Issuer.

 

Section 8.05    No Additional Waiver Implied by One Waiver.

 

In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.

 

21

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01    Term of Agreement.

 

This Agreement shall remain in full force and effect from the date hereof to and
including August 1, 2046, or until such time as all of the Bonds and the fees
and expenses of the Issuer, the Administrative Agent and the Trustee shall have
been fully paid or provision made for such payments, whichever is later;
provided, however, that this Agreement may be terminated prior to such date
pursuant to Article V of this Agreement, but in no event before all of the
obligations and duties of the Company and ITT Holdings LLC hereunder have been
fully performed, including, without limitation, the payments of all costs and
fees mandated hereunder.

 

Section 9.02    Notices.

 

All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered mail, postage prepaid, addressed as follows:

 

If to the Issuer: Louisiana Public Facilities Authority   2237 South Acadian
Thruway, Suite 650   Baton Rouge, Louisiana 70808   Attention: President and CEO
    If to the Trustee: US Bank National Association   1349 West Peachtree, NW  
Two Midtown Plaza, Suite 1050   Atlanta, Georgia  30309   Attention:  Corporate
Trust Department     If to the Company and ITT Holdings LLC: IMTT-Finco, LLC  
321 St. Charles Ave.   New Orleans, Louisiana 70130   Attention:  John Siragusa

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Company or ITT Holdings LLC shall also be given
to the Trustee and the Credit Provider (if any). The Issuer, the Company, ITT
Holdings LLC, the Trustee, the Credit Provider (if any) and the Confirming Bank
(if any), may, by written notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 

Section 9.03    Binding Effect.

 

This Agreement shall inure to the benefit of and shall be binding upon the
Issuer, the Company, ITT Holdings LLC the Credit Provider (if any), the
Confirming Bank (if any), the Trustee, the Administrative Agent, the Owners of
Bonds and their respective successors and assigns, subject, however, to the
limitations contained in Section 2.02(b) hereof.

 

22

 

  

Section 9.04    Severability.

 

In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

Section 9.05    Amounts Remaining in Funds.

 

Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions of the Indenture) and
the fees and expenses of the Trustee in accordance with the Indenture, shall
belong to and be paid to the Company by the Trustee.

 

Section 9.06    Amendments, Changes and Modifications.

 

Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein expressly provided,
this Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the Trustee and, prior to a Credit
Facility Termination Date (if any) and payment of all amounts payable to the
Credit Provider (if any) under a Credit Agreement (if any), the consent of the
Credit Provider (if any), in accordance with the provisions of the Indenture.

 

Section 9.07    Execution in Counterparts.

 

This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

Section 9.08    Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State.

 

Section 9.09    Captions.

 

The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.

 

23

 

 

[signature page to Amended and Restated Loan Agreement]

 

IN WITNESS WHEREOF, the Issuer has caused this Agreement to be executed in its
name and its corporate seal to be hereunto affixed and attested by its duly
authorized officer, all as of the date first above written.

 

(SEAL) LOUISIANA PUBLIC FACILITIES AUTHORITY         Attest: By:        
Chairman         By:         Assistant Secretary    

 

(Signature Page - Loan Agreement)

 

 

 

 

[signature page to Amended and Restated Loan Agreement]

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and its corporate seal to be hereunto affixed by its duly authorized
officers, all as of the date first above written.

  

  IMTT-FINCO, LLC         By:     Name: John Siragusa   Title: Chief Banking
Officer         By:     Name: James May   Title: Senior Vice President-Treasurer
and Chief Financial Officer

 

JOINDER OF ITT HOLDINGS LLC

 

ITT HOLDINGS LLC executes this Joinder solely for the purposes of agreeing to
the agreements, covenants and terms contained in this Agreement where it is
expressly referenced.

 

  ITT HOLDINGS LLC         By:     Name:     Title:           By:     Name:    
Title:  

 

(Signature Page - Loan Agreement)

 

 

 

